*426The Supreme Court affirmed the judgment of the Common Pleas on the 9th May, 1884 in the following opinion :
Per Curiam.
■ We think the Court correctly found that Peter Sprankle tooli a fee in the lands devised to him. Such is the clear import of, the devise in the first clause of- the will. The subsequent par- . ticular intent to limit his power to devise, cannot be held to-defeat the fee previously granted. When the two ax-e in appai’ent conflict, the lesser must give way to the general intent giviiig; a greater estate in clear terms.
Judgment affirmed.